DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are currently pending in the instant application and are subject to a lack of unity requirement. 
Election/Restrictions
3.         Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

I.         Group I:       Claims 1-3, drawn to processes of preparing compounds of formula I, comprising converting formula II to formula III:

    PNG
    media_image1.png
    128
    522
    media_image1.png
    Greyscale
.
II.       Group II:      Claims 4-5, drawn to processes of preparing compounds of formula I, comprising converting formula III to formula IIIa:

    PNG
    media_image2.png
    184
    533
    media_image2.png
    Greyscale
.
III.       Group III:      Claims 6-9, drawn to processes of preparing compounds of formula I, comprising converting formula VII to VIII:

    PNG
    media_image3.png
    131
    518
    media_image3.png
    Greyscale
.
IV.       Group IV:      Claims 10-11, drawn to processes of preparing compounds of formula I, comprising converting formula VIII to VIIIa:

    PNG
    media_image4.png
    138
    513
    media_image4.png
    Greyscale
.
V.       Group V:      Claim 12, drawn to compounds of formulae III, V, VI, VIII, IX, X, XI, XII, IIIa, IIIb, VIIIa, and XIIIa.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 
             An international application should relate to only one invention or, if there is more than one invention, the inclusion of those inventions in one international application is only permitted 
The claims herein lack unity of invention under PCT rule 13.1 and 13.2 since, under 37 CFR 1.475(a)
            Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
            
4.         Groups I-V lack unity of invention since under 37 CFR 1.475: There is no special technical feature of the claims among Groups I-V. The compounds of claim 12 are all structurally divergent. Even if there was a special technical feature among Groups I-IV, compounds of formula I, the special technical feature does not make a contribution over the prior art. See WO 2013/013609 which anticipates and/or renders obvious the instant claims. Therefore, the special technical feature linking the pending claims does not make a contribution over the prior art and the claims lack unity of invention.

(1) A product and a process specially adapted for the manufacture of said product; or 
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of said product, and a use of said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of said product, and an apparatus or means specifically designed for carrying out the said process. 
And according to 37 CFR 1.475(c): if an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph 37 CFR 1.475(b), unity of invention might not be present.
Therefore, since the claims do not relate to a single general inventive concept under PCT Rule 13.1 and lack the same or corresponding special technical feature, the claims lack unity of invention. 
Election of Species
5.         As an additional requirement, with the election of any one of Groups I-V, an election of species of a particular species is also required. In order for this election to be considered fully responsive to this requirement the election must include:
Groups I-IV:
name and structure of one species of the claimed products
b) the name and structure of one species of all claimed reagents 
c) the location of the species (a) within the claims or (b) within the specification,
d) the claims that read on the elected species,
e) and a definition of the exact substitutions,
e.g. R1 is Hydrogen, X is oxygen, etc…
Group V:
a) the name and structure of one species of the claimed compounds
b) the location of the species (a) within the claims or (b) within the specification,
c) the claims that read on the elected species,
d) and a definition of the exact substitutions,
e.g. R1 is Hydrogen, X is oxygen, etc…


This application contains claims directed to patentably distinct species. The species are independent or distinct because they contain patentably distinct species that are not obvious variants. Therefore, the claims are drawn to patentably distinct species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above as the search for patentably distinct species requires searching distinct classes and subclasses, structure databases, and non-patent literature publications.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Conclusion
6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha Shterengarts whose telephone number is (571)270-5316.  The examiner can normally be reached on Monday thru Thursday 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph K. McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/SAMANTHA L SHTERENGARTS/Primary Examiner, Art Unit 1626